DETAILED ACTION


Drawings

The drawings filed 7-29-21 (Figs 1A-1E) have been accepted by the examiner. The drawings filed 4-30-19 (Figs 1F-1I; 2A-2J; 3A-3I; 4A-4H; 5A-5G; 6A-6G) have been accepted by the examiner.


Claim Rejections - 35 USC § 112

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 13-14, 15, 25 and 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claim 13, line 8, the antecedent of “film layer” is not clearly defined in that three different film layers have been previously recited: claim 12 at line 3 – the perforated film layer; claim 12 at line 8 – the non-perforated overlaminate film layer; and claim 13 at line 5 – an unperforated film layer. Clarification is respectively requested.
Amended claim 15 is indefinite when reciting “a temporary perforated release liner” (Lns3-4) in that claims 12 and 15 do not previously recite the presence of a temporary perforated release liner to afford reciting such in lines 3-4 of claim 15.
Claim 25, the claim is indefinite with respect to “a side of the perforated film layer” (Lns5-6) in that it is not clear which side of the perforated film layer is being referenced since claim 12 recites that the perforated film layer has a first side and a second side (Lns3-4).
New claim 44, line 8, the antecedent of “film layer” is not clearly defined in that three different film layers have been previously recited: claim 12 at line 3 – the perforated film layer; claim 12 at line 8 – the non-perforated overlaminate film layer; and claim 44 at lines 5-6 – an unperforated film layer. Clarification is respectively requested.

Allowable Subject Matter

The amendments and comments filed 7-29-21 have been entered and fully considered.

Claims 11-12, 18-24 and 42-43 are allowed. 
Claims 13-15, 25 and 44 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: claims 11-12 and 18-20, please see the Office action mailed 4-29-21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached on Monday - Friday, 9 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINDA L GRAY/Primary Examiner, Art Unit 1745